Citation Nr: 0616011	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-14 755	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at a hearing at the RO in October 2003.  
The veteran requested that he be afforded a Board hearing at 
the time he filed his substantive appeal.  The veteran was 
informed in March 2005 that he was scheduled for a Board 
hearing at the RO in April 2005.  The veteran thereafter 
withdrew his request for a Board hearing.  Accordingly, the 
veteran's request for a hearing is withdrawn and the Board 
will proceed to address his claims.  38 C.F.R. § 20.704(d) 
(2005).  


REMAND

The veteran was afforded a VA examination in October 2003.  
The examiner diagnosed the veteran with diabetes mellitus, 
hypertension, and coronary artery disease (CAD).  He noted 
that the onset of diabetes was in June 1996.  He said that 
the onset of hypertension was in July 1986.  He said that the 
diagnosis of hypertension preceded the diagnosis of diabetes 
by approximately ten years.  The examiner also said that the 
veteran was diagnosed with CAD in January 2000 after a 
routine exercise tolerance test.  He said that diabetes is a 
known risk factor for the development of CAD and that the 
veteran's diabetes preceded the CAD by only four years.  The 
examiner opined that the veteran's CAD was most likely 
secondary to significant family history, hypertension, and 
hyperlipidemia.  

Based on the examination and a review of the medical evidence 
of record it is clear that the veteran has a diagnosis of 
diabetes, hypertension, and CAD.  What is not clear is 
whether the veteran's diabetes caused his hypertension and 
CAD or made either the hypertension or the CAD worse.  The 
examiner seemed to indicate that, because the hypertension 
preceded the diagnosis of diabetes, and because the diagnosis 
of diabetes preceded the diagnosis of CAD by only four years, 
the diabetes was not the cause of either the hypertension or 
CAD.  However this was not specifically indicated.  
Furthermore, the examiner specifically stated that diabetes 
is a known risk factor for CAD but then he opined that the 
veteran's CAD was most likely secondary to significant family 
history, hypertension, and hyperlipidemia.

In order to properly evaluate the veteran's claim a new 
examination is necessary, especially if the question of 
possible aggravation is to be properly evaluated.  
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled 
for VA examination to determine 
whether the veteran has hypertension 
or coronary artery disease related 
to his service-connected diabetes 
mellitus.  The claims file and a 
copy of this remand should be made 
available to the physician 
designated to examine the veteran.  
Based on a thorough review of the 
evidence of record, the examiner 
should provide an opinion, with 
complete rationale, as to the 
medical probability that the veteran 
has hypertension or coronary artery 
disease caused or made worse by 
service-connected diabetes mellitus.  
All opinions should be set forth in 
detail.  The opinions should address 
the previous opinions of record and 


should specifically indicate whether 
there has been any worsening of 
hypertension or coronary artery 
disease due to diabetes.

2.  The RO should ensure that the 
medical evaluation requested above 
complies with this remand.  If the 
medical report is insufficient, or 
if any requested action is not 
undertaken or deficient, the report 
should be returned to the examiner 
for necessary corrective action.  
See Stegall v. West, 11 Vet. App. 
268 (1998).

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to this Board for 
appellate review, if in order.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

